DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 3-16 and new claims 19-22, in the reply filed on 2/14/2022 is acknowledged.  The non-elected claims have been cancelled without prejudice.  
Claims 3-16 and 19-22 are pending in the application.
Claim Objections
Claim 3 is objected to because of the following informalities: “of” or similar term should be inserted between “range” and “7 µm” on the last line.  Appropriate correction is required.
Claim 7 is objected to because of the following informalities:  both occurrences of “W/m2” on line 3 should be “W/m2”.  Appropriate correction is required.
Claim 13 is objected to because of the following informalities: “of” or similar term should be inserted between “range” and “0.3 µm” on the last line.  Appropriate correction is required.
Claim 14 is objected to because of the following informalities: “of” or similar term should be inserted between “range” and “7 µm” on line 6 and between “range” and “0.3 µm” on the last line.  Appropriate correction is required.
Claim 16 is objected to because of the following informalities: “of” or similar term should be inserted between “range” and “7 µm” on lines 11-12.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 8-11 recite the limitation “the selectively emissive layer”, however, given that claims 8-11 depend from claim 3 which comprises a plurality of selectively emissive layers, the limitation lacks clear antecedent basis considering it is unclear as to whether the limitation(s) of each of claims 8-11 refer(s) to any one of the selectively emissive layers or to each of the selectively emissive layers, e.g. of each of the plurality of selective radiative cooling structures.  Hence, one having ordinary skill in the art would not be reasonably apprised of the scope of the claimed invention and could not interpret the metes and bounds of the claim so as to understand how to avoid infringement.
Claim 10 is (further) rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 10 also recites the limitation “TPXTM” on line 5, however, it is unclear as to what is meant to be encompassed by the abbreviation.  If “TPXTM” is meant to be “TPX™”, referring to the commercially available trademarked 4-Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a 4-methyl-1-pentene olefin copolymer and, accordingly, the identification/description is indefinite.
Claims 16 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 16 recites, “The cold collection system of claim 3, wherein each radiative cooling structure comprises: a selectively emissive layer comprising a polymer and a plurality of dielectric particles dispersed in the polymer, the volume percentage of the dielectric particles in the selectively emissive layer selected from the range of 1% to 25% and the particles characterized by an average size ranging from 3 µm to 30 µm” (emphasis added) on lines 1-7, and “wherein the selective radiative cooling structure is characterized by an average emissivity ranging from 0.6 to 1.0 over the wavelength range 7 µm to 13 µm; wherein the selectively emissive layer has a transmissivity of 0.7 to 1 over a solar wavelength range of 0.3 µm to 3 µm; wherein the polymer is selected from the the dielectric particles comprise silicon dioxide (SiO2)” on lines 10-19; however, it is noted that claim 3 already recites, “each selective radiative cooling structure comprising a selectively emissive layer comprising a polymer, and a plurality of dielectric particles dispersed in the polymer, the volume percentage of the dielectric particles in the selectively emissive layer ranging from 1% to 25% and the dielectric particles characterized by an average size ranging from 3 µm to 30 µm” (emphasis added) such that it is unclear whether “a selectively emissive layer” of “each radiative cooling structure” of instant claim 16 is the same as “a selectively emissive layer” of “each selective radiating cooling structure” of instant claim 3, as well as whether “a polymer” and “a plurality of dielectric particles” of claim 16 are the same as “a polymer” and “a plurality of dielectric particles” of claim 3.  It is also unclear whether the transmissivity range of “the selective emissive layer” refers to at least one of “a selectively emissive layer” of claim 16, or to at least one of “a selectively emissive layer” of claim 3, or to each and/or all selectively emissive layers of each radiative cooling structure.  Hence, one having ordinary skill in the art would not be reasonably apprised of the scope of the claimed invention and could not interpret the metes and bounds of the claim so as to understand how to avoid infringement.  Claim 19 depends from claim 16 and given that claim 19 does not remedy the above, claim 19 is indefinite for the same reasons.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-16, 19-20, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Dubbeldam (WO2009/112495A1) in view of Shi (WO2016/205717). Dubbeldam discloses a roof element (3) and building comprising a plurality of the roof elements (e.g. cold collection devices) as part of a cooling system or climate control system (e.g. cold collection system) wherein the roof elements comprise a metal base (4) of heat conductive material in the form of a metal plate or sheet or foil, with one side coated with a polymeric coating and the opposite side comprising a contact surface for a cooling medium flow path of a heat exchange fluid, particularly water (reading upon the claimed “in thermal communication with a cooling fluid” of instant claim 3; “a heat exchanger, wherein said cooling fluid is in fluidic communication with the heat exchanger” of instant claim 4; “in the form of a sheet” of instant claim 6; and “metal film or metal substrate” of instant claim 14; Entire document, particularly Abstract; Page 1, lines 20-27; Page 2, lines 9-10; Page 3, lines 1-3; Page 7, line 20 – Page 8, line 32; Figures).  Dubbeldam discloses that the cooling medium flow path can be defined by an array of channels, such as metal tubes (6) in thermal contact with the heat conductive material of the base (Page 3, lines 6-9) and can form part of a cooling system of a building wherein the cooled medium is stored in an isolated basis such as an aquifer (reading upon the broadly claimed “active channel array” of instant claim 5; Page 3, lines 6-9; Page 6, lines 9-19; Fig. 2).  Dubbeldam discloses that the coated metal base has visible light reflective properties functioning as a mirror, with at least part of the light having a wavelength of 0.25 to 4 microns, wherein to improve reflectivity of the .
However, Shi discloses a radiative cooling system for cooling a substrate wherein the radiative cooling system comprises a top layer including one or more polymers 40, such as poly(vinylidene fluoride) and/or polymethyl methacrylate (e.g. obvious species of fluoropolymer and/or acrylic binder, respectively, as disclosed by Dubbeldam, and particularly as in instant claims 10 and 16), and having a high emissivity, greater than about 0.9, in at least a portion of the thermal spectrum and high transmittance, greater than about 0.9, in at least a portion of the solar spectrum; and a solar reflective layer 20 including one or more metals and having high reflectivity, greater than about 0.9, in at least a portion of the solar spectrum; wherein the “solar spectrum” includes wavelengths from about 350nm to about 2.5µm and the “thermal spectrum” includes radiation have wavelengths from about 2.5µm to about 30µm (Entire document, particularly Abstract; Page 3, lines 1-9; Page 13, lines 7-19; Page 15, lines 6-11; Page 16, line 20 - Page 17, line 12; Figures, particularly Figs. 1-4, 6-8, 10).  Shi discloses that the system can have high emissivity of greater than about 0.9 in at least a portion of the infrared transmission window having wavelengths from about 8µm to about 13.5µm, e.g. as in Dubbeldam and reading upon the claimed emissivity (Page 15, lines 17-22; Page 16, lines 21-25; Fig. 1).  Shi discloses that the top layer can further includes one or more types of nano- and/or micro-particles in materials, sizes, and mass ratios dispersed in the one or more polymers, in a uniform manner, to obtain desired optical properties or fine-tuned emissivity and reflectivity properties based upon the desired properties of the radiative cooling system (e.g. selectively emissive); wherein the nano/microparticles can include silicon dioxide, calcium carbonate, zinc oxide, titanium dioxide (as in Dubbeldam), and aluminum oxide (alumina) (as in instant claims 9, 16 and 22); with an 
Hence, one having ordinary skill in the art before the effective filing date of the instant invention would have been motivated to uniformly disperse dielectric microparticles as taught by Shi in addition to, or alternatively to, the nanoparticles disclosed by Dubbeldam into the selectively emissive polymer coating of Dubbeldam to further enhance and/or fine tune the optical properties thereof including an emissivity of greater than about 0.9 as taught by Shi in a wavelength range as instantly claimed and/or combine the teachings of Dubbeldam and Shi to arrive at the claimed invention, utilizing routine experimentation to determine the optimum size and content to provide the desired optical properties for a particular end use as disclosed by Shi, wherein an average size and content within the claimed ranges would have been obvious based prima facie obviousness to combine prior art elements according to known methods to yield predictable results and/or prima facie obviousness to use a known technique to improve similar devices in the same way.
With regards to instant claim 7, although Dubbeldam and Shi do not specifically disclose the radiative heat flux as instantly claimed, given that Dubbeldam in view of Shi teaches a selective radiative cooling system having a structure as instantly claimed including optical properties as recited in instant claim 3, it would have been obvious to one having ordinary skill in the art to reasonably expect the selective radiative cooling system taught by Dubbeldam in view of Shi to exhibit the same or similar radiative heat flux properties as instantly claimed, and further given that Shi also discloses that the radiative cooling system structure can be tailored based upon a desired application, it would have been obvious to one having ordinary skill in the art before the effective filing date of the instant invention to utilize routine experimentation to determine the optimum radiative cooling system structure to provide the desired radiative heat flux properties for a particular end use.
With regards to instant claim 12, Shi discloses that the system can further comprise a protective layer disposed between the reflective layer and the top layer (Page 4, lines 5-9; Page 20, lines 23-25) as well as a cover layer 50 to be provided over the top layer 40 to protect the top layer 40, wherein the cover layer can be made of any suitable material such as PMMA and can have similar radiation characteristics to the top layer thereby reading upon and/or rendering prima facie obviousness to combine prior art elements according to known methods to yield predictable results.
With regards to instant claim 13, given the optical properties disclosed by Dubbeldam and Shi, particularly the solar reflectivity as discussed above, the claimed solar absorptivity as recited in instant claim 13 would have been obvious over the teachings of Dubbeldam in view of Shi.
With regards to instant claims 15-16 and 19, Dubbeldam discloses that aside from a metal plate or sheet or foil, the metal base may be a metal coating on a carrier material and although Dubbeldam discloses that in general, the metal base can at least partly be made of a metal with a reflectivity of greater than 0.5, such as aluminum, Dubbeldam does not disclose a metal film having an average thickness from 20nm to 1000nm as recited in instant claim 15 or more particularly, a silver film of 20-300nm average thickness as recited in instant claim 16.  However, Shi discloses that the reflective layer can be a single layer of metal, such as silver or aluminum, or can include two or more layer such as with an upper metal layer, particularly upper layer of silver, having a reflectivity of greater than about 0.8 and a thickness of about 5nm to about 50nm, with a lower layer including aluminum; wherein the reflective layer can have an overall thickness from about 50nm to about 800nm reading upon the average thickness range of instant claim 15 as well as the silver film and thickness of instant claim 16 (Page 3, line 13-Page 4, line 4; Page 18, line 19-Page 19, line 6; Page 20, lines 9-17).  Hence, the claimed invention as recited in instant claim 15 as well as instant claim 16 (the other limitations of which have been discussed in detail above and assuming “a selective emissive layer” of instant claim 16 is the prima facie obviousness to simply substitute one known element for another to obtain predictable results.  Further, with regards to instant claim 19 which depends from instant claim 16, as noted above, Shi discloses that the system can further comprise a protective layer disposed between the reflective layer and the top layer (Page 4, lines 5-9; Page 20, lines 23-25) reading upon the claimed “barrier layer” or “protective layer” as broadly recited in instant claim 19 and hence the claimed invention as recited in instant claim 19 would have been obvious over the teachings of Dubbeldam in view of Shi given that it is prima facie obviousness to combine prior art elements according to known methods to yield predictable results.
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Dubbeldam (WO2009/112495A1) in view of Shi (WO2016/205717), as applied above to claims 3-16, 19-20, and 22, and in further view of Berdahl (USPN 4,586,350, as further evidenced by the admitted prior art, namely Fink as recited in Paragraph 0011 of the instant specification as filed with regards to the monomers of commercially available TPX™ polymers).  The teachings of Dubbeldam in view of Shi have been discussed in detail above and although Dubbeldam in view of Shi provide a clear teaching and/or suggestion of incorporating dielectric particles in a polymer binder such as PMMA and/or fluoropolymers as discussed above to produce a selectively emissive layer of selective radiative cooling structures for a cold collection system, particularly as recited in instant claim 3, Dubbeldam in view of Shi do not disclose that the polymer is a copolymer of poly(4-methyl-1-pentene) as instantly claimed.  However, Dubbeldam and Shi do not specifically limit the polymer of the selectively emissive coating layer to any prima facie obviousness to simply substitute one known element for another to obtain predictable results.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONIQUE R JACKSON whose telephone number is (571)272-1508. The examiner can normally be reached Mondays-Thursdays from 10:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/MONIQUE R JACKSON/Primary Examiner, Art Unit 1787                                                                                                                                                                                                        March 19, 2022